DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/29/2021 has been entered. 
Claim 3 has been cancelled to overcome the 35 USC 112(d) rejection of claim 3. (Note that the dependency of claim 4 now must be amended to depend on claim 2 instead of cancelled claim 3, and such is done below within the Examiner’s Amendment.)

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 4, line 1, change “according to claim 3” to “according to claim 2” (to avoid erroneous dependency since claim 3 was cancelled). 


Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the amended limitation in independent claims 1 and 11, "wherein the U-shaped cross-section of the third bending portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pages 6-9, filed 12/29/2021, with respect to the new limitation , have been fully considered and are persuasive.  The 35 USC 103 rejections of the 10/29/2021 Office action have been withdrawn. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamoto et al. (US 2015/0333312 A1)
Peng et al. (US 2017/0288200 A1, as previously cited within the non-final rejection) has one U-shaped bend within a bus bar pointing downward toward cells (see Peng Figs. 1-4), but this reference was already argued persuasively against on the current record in response to the Non-Final Rejection.
Okada et al. (US 2017/0365838 A1) teaches the correct bus bar shape (Okada Figs. 2-3 and 6) as instantly claimed, but this reference shares a common inventive entity and does not possess a sufficiently early publication date.
Watahiki et al. (US 2020/0321589 A1) teaches a bus bar module with connection surfaces and holes and a U-shaped bend (Watahiki Fig. 11 and [0049]), but the U-shape bend does not point toward the battery cells and the bus bar does not have a U-shape in plan view. Additionally, the priority date for this reference is not early enough to precede the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSIE L. WALLS/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728